05/04/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA

                            No. DA 21-0135

IN THE MATTER OF:

A.M.M.R.,

                Respondent and Appellant.


                                ORDER

     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

     IT IS HEREBY ORDERED that Court Reporter Jan Hansen

Barry is granted an extension of time to and including June 22, 2021,

within which to prepare, file, and serve the transcripts requested on

appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                      May 4 2021